DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 03 August 2022 amends claims 22, 32, and 33. Claim 31 has been cancelled. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “…independent claim 22 has been amended to incorporate allowable subject matter of claim 31, and allowable dependent claims 32 and 33 have been rewritten into independent form. Accordingly, Applicant respectfully submits that independent claims 26, 32, and 33, including dependent claims of claim 22, are immediately allowable.” This argument has been fully considered and is persuasive. Therefore, the previous rejections have been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sujin Park (Reg. No. 74,061) on 03 August 2022.
The application has been amended as follows: 
Claim 22. (currently amended):  	A system for unlocking a secure state, the system comprising:
a password input system equipped with a security setting function; and
a password adaptor detachably coupled to the password input system, wherein the password input system comprises:
configured to receive a password input sequentially performed by a user;
an output unit configured to output a current state of the password input and a result of processing of the password;
a dedicated communication port configured to transmit and receive data to and from the password adaptor;
a memory configured to save a program for the security setting function; and
a processor configured to execute the program saved in the memory,
wherein the password input received through the comprises information about a number of inputs, information about an input time, information about a time interval between inputs, and information about an input waiting, and
wherein, when the password adaptor is coupled to the dedicated communication port, the processor receives a password through communication with the password adaptor and compares the received password with a pre-saved password, and when the received password matches the pre-saved password, the processor unlocks a secure state without a password being input from the ; and when the password input is received through the from the user, the processor counts the information about a number of inputs by using an event calculation counter, recognizes the password  input using the information about a number of inputs, the information about an input time, the information about a time interval between inputs, and the information about an input waiting, and compares the recognized password input with the pre-saved password, and when the recognized password input matches the pre-saved password, the processor unlocks the secure state, 
wherein 
the processor initializes an input table and an event calculation counter saved in the memory, increases the event calculation counter on the basis of the number of inputs received through the input unit from the user, and records a time interval between successive inputs in the input table by using the event calculation counter as a pointer,
as an input waiting time elapses, the processor determine that an input of the password is completed,
the processor selects pieces of time interval information saved in the input table from largest where a number of selected pieces of time interval information is one less than a number of digit of a password, uses a selected piece of time interval information as a separation point of each digit of the password, and divides the event calculation counter into multiple sections on the basis of separation points, and
the processor summates the number of inputs in each section of the event calculation counter divided by the separation points, thereby sequentially recognizing the sum as an input of each digit of the password.

Claim 23. (currently amended):  	The system of claim 22, wherein, when information about the password received from the password adaptor does not match the pre-saved password, the processor accumulates number of mismatches and saves the accumulated number of mismatches in the memory, and when the accumulated number of mismatches is greater than a predetermined number, the processor performs a state change so that the secure state is unlocked based on only an input received through the .

Claim 24. (currently amended):  	The system of claim 23, wherein, in a state where the state change is performed so that the secure state is unlocked based on only the input received through the , when the secure state is unlocked based on a password input by the user, the processor initializes the accumulated number of mismatches.
Claim 32. (currently amended):  	A system for unlocking a secure state, the system comprising:
a password input system equipped with a security setting function; and
a password adaptor detachably coupled to the password input system, wherein the password input system comprises:
one input unit configured to receive a password input of a user;
an output unit configured to output a current state of the password input and a result of processing of the password;
a dedicated communication port configured to transmit and receive data to and from the password adaptor;
a memory configured to save a program for the security setting function; and
a processor configured to execute the program saved in the memory,
wherein the password input comprises one or more of information about a number of inputs received through the input unit, information about an input time, information about a time interval between inputs, and information about an input waiting, and
wherein, when the password adaptor is coupled to the dedicated communication port, the processor receives a password through communication with the password adaptor and compares the received password with a pre-saved password, and when the received password matches the pre-saved password, the processor unlocks a secure state without a password being input from the input unit; and when the password input is received through the one input unit from the user, the processor compares the password input with the pre-saved password, and when the password input matches the pre-saved password, the processor unlocks the secure state, 
wherein
the processor initializes event calculation counter and a digit counter of a password, and when the input for increasing the event calculation counter is received through the from the user within a predetermined time TV1(Time Value No.1), the processor increases the event calculation counter to correspond to the input, 
when an input for increasing the event calculation counter is received again within the predetermined time TV1 after a predetermined time TV2(Time Value No.2) elapses, the processor increases the event calculation counter to correspond to the input and may increase the digit counter together, and
as the input is completed, the processor compares the pre-saved password with a password input based on the event calculation counter corresponding to each digit counter of the password to determine whether they are the same.

Claim 33. (currently amended):  	A system for unlocking a secure state, the system comprising:
a password input system equipped with a security setting function; and
a password adaptor detachably coupled to the password input system, wherein the password input system comprises:
one input unit configured to receive a password input of a user;
an output unit configured to output a current state of the password input and a result of processing of the password;
a dedicated communication port configured to transmit and receive data to and from the password adaptor;
a memory configured to save a program for the security setting function; and
a processor configured to execute the program saved in the memory,
wherein the password input comprises one or more of information about a number of inputs received through the input unit, information about an input time, information about a time interval between inputs, and information about an input waiting, and
wherein, when the password adaptor is coupled to the dedicated communication port, the processor receives a password through communication with the password adaptor and compares the received password with a pre-saved password, and when the received password matches the pre-saved password, the processor unlocks a secure state without a password being input from the input unit; and when the password input is received through the one input unit from the user, the processor compares the password input with the pre-saved password, and when the password input matches the pre-saved password, the processor unlocks the secure state, 
wherein
the processor initializes event calculation counter and a digit counter of a password, and when an input for increasing the event calculation counter is received through the from the user within a predetermined time TV1, the processor increases the event calculation counter, initializes a timer, and waits for an input for increasing the event calculation counter within a next TV1,
when TV1 elapses, the processor increases the digit counter and recognizes the event calculation counter, increased until before time TV1 elapses, as an input of a password of a digit before the digit counter increases, and
as the input is completed, the processor compares the pre-saved password with a password input based on the event calculation counter corresponding to each digit counter of the password to determine whether they are the same.

Claim 34. (previously presented):  	The system of claim 22, wherein, when an input for starting to set a password is received through the from the user, the processor replaces the pre-saved password with an inputted password, based on the same method as receiving the input of the password.

Claim 35. (currently amended):  	The system of claim 22, wherein
the output unit comprises a display for outputting one or more letters or images,
the display displays a letter or an image corresponding to the number of inputs received through the , and when an input for designating the output letter or image as a first digit of a password is received from the user, the processor outputs, through the display, a letter or an image for designating a second digit of the password, and
as the input is completed, the processor compares the pre-saved password with a letter or an image corresponding to each digit of the designated password to determine whether they are the same.
Allowable Subject Matter
Claims 22-28, 30, 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
This communication warrants No Examiner's Reason for Allowance, applicant's reply (8/3/2022) makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, Applicant’s arguments filed on 03 August 2022, with respect to the amended claim language, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437